Locher, J.,
dissenting. I dissent from the majority opinion which, in effect, creates an irrebuttable presumption denying the claimant a right to appeal from the failure to file an appeal within 14 days, where the claimant did not receive notice of the adverse decision within that same 14-day period.
Reliance on Mullane v. Central Hanover Bank & Trust Co. *190(1950), 339 U. S. 306, is misdirected in that the test of notice of “reasonably calculated, under all the circumstances” is expressly limited to those situations in which there are “practicalities and peculiarities.”
The United States Supreme Court, in Mullane, supra, at pages 314-315, stated:
“***But if with due regard for the practicalities and peculiarities of the case these conditions are reasonably met, the constitutional requirements are satisfied. * * *
“***The reasonableness and hence the constitutional validity of any chosen method may be defended on the ground that [the]* * * conditions do not reasonably permit such notice, that the form chosen is not substantially less likely to bring home notice than other of the feasible and customary substitutes.
“It would be idle to pretend that publication alone, as prescribed here, is a reliable means of acquainting interested parties of the fact that their rights are before the courts. It is not an accident that the greater number of cases reaching this Court on the question of adequacy of notice have been concerned with actions founded on process constructively served through local newspapers.***”
In Roller v. Holly (1900), 176 U. S. 398, the court noted that a five-day notice to a nonresident in another state on a suit to foreclose a lien on land, where it would require four days of constant traveling to reach the court, is insufficient to constitute reasonable notice of due process of law.
Quite clearly herein, appellant’s due-process rights had been violated in that he had not been notified of the adverse decision within a reasonable time to appeal.
When notice is a person’s due, process which is a mere gesture is not due process. Covey v. Town of Somers (1956), 351 U. S. 141.
Further analysis oí Mullane, supra, reveals that the court, quoting from other United States Supreme Court decisions, at page 315, stated:
“ ‘The criterion is not the possibility of conceivable injury but the just and reasonable character of the requirements, having reference to the subject with which the statute deals.***’”
*191The subject to which R. C. Chapter 4141 pertains is the Unemployment Compensation Act, which undisputably is of critical importance to the financially crippled unemployed worker.
To make the character of the requirements just and reasonable, the claimant should be allowed to rebut the presumption of the receipt of the adverse decision by credible evidence, and, if that is accomplished, the board may obtain jurisdiction over the merits of the cause.
The additional scope of procedure would not impose a great financial or administrative burden upon the board.
The mailing of the administrator’s decision to the claimant should raise only a rebuttable presumption that the claimant was, in fact, notified. The mere certification by a government employee as to the fact of mailing should not automatically bar a claimant -without a further inquiry.